Exhibit FIFTH SUPPLEMENTAL INDENTURE, dated as of February11, 2010 (this “Supplemental Indenture”), by and among Burlington Northern Santa Fe Corporation, a Delaware corporation (the “Issuer”), R Acquisition Company, LLC, a Delaware limited liability company (the “Company”), and The Bank of New York Mellon Trust Company, N.A. (formerly known as The Bank of New York Trust Company, N.A.), a national banking association (as successor in interest to J.P. Morgan Trust Company, National Association, as successor in interest to Bank One Trust Company, N.A., as successor in interest to The First National Bank of Chicago), as trustee (the “Trustee”). RECITALS WHEREAS, the Issuer and the Trustee are parties to an indenture, dated as of
